Citation Nr: 0948844	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease of the cervical 
spine.

2.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease of the thoracic and 
lumbar spine.

3.  Entitlement to an initial compensable disability rating 
for residuals of bilateral inguinal hernia repairs.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to 
February 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision.  It was 
previously before the Board in May 2009, when it was remanded 
for additional evidentiary development.  Such development 
having been completed, it has been returned to the Board for 
further appellate review.

In October 2009, the Veteran submitted a written statement 
from a physician containing the opinion that his sleep apnea 
was initially manifest during active duty.  To the extent 
that this statement may represent a claim for service 
connection for sleep apnea, or an attempt to reopen the 
previously-denied claim for a sleep disorder, it is REFERRED 
to the RO for appropriate action.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Although the 
Board regrets the necessity for another remand in this case, 
it is important to provide the Veteran with complete 
substantive due process, and to ensure adjudicators have 
complete information upon which to base a final decision in 
the Veteran's appeal.  VA will notify the Veteran if further 
action on his part is required.


REMAND

In the Board's May 2009 remand, the Board requested that the 
Veteran's complete VA healthcare records be obtained.  Review 
of the claims file shows that the RO printed additional 
copies of the Veteran's VA examination reports, as these 
apparently represent all of the Veteran's VA-generated 
healthcare records.  

In an October 2009 statement, the Veteran clarified that his 
healthcare is provided by the Ehrling Bergquist Clinic at 
Offnut Air Force Base.  Although he included copies of 
relevant records in this communication, it is apparent that 
VA does not have a comprehensive set of records reflecting 
his post-service healthcare.  Because these issues involve 
the veteran's dissatisfaction with the initial rating for his 
disabilities assigned following the grant of service 
connection, the entire evidentiary record from the time of 
the veteran's claim for service connection to the present is 
of importance in determining the proper evaluation of 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Furthermore, governing regulation requires that in a claim 
for disability compensation, VA must attempt to obtain 
relevant records held by any Federal Department or agency.  
38 C.F.R. § 3.159(c).  Therefore, upon remand, the Veteran's 
healthcare records reflecting care provided to him as an Air 
Force retiree should be obtained for review by adjudicators.

The Veteran is hereby notified that if he has received any 
other medical care for the disabilities at issue, he should 
so inform the VA, so that copies of these records may be 
obtained as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
medical treatment afforded to the Veteran 
by the Ehrling Bergquist Clinic at Offnut 
Air Force Base, from February 2005 until 
the present, for inclusion in his claims 
file.

2.  After the development requested above 
has been completed, the RO should again 
review the record, performing any 
additional evidentiary development which 
may become apparent upon review of the 
newly-received records.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


